Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2009                                                                                                  Marilyn Kelly,
                                                                                                                    Chief Justice

  138483                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 138483
                                                                    COA: 289574
                                                                    Genesee CC: 94-051282-FC
  EDDIE LEE THOMPSON,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 5, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 23, 2009                       _________________________________________
           l0615                                                               Clerk